                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DENZEL SAMONTA RIVERS,

                  Plaintiff,

      v.                                          Case No. 17-cv-1458-pp

DR. MARTHA BREEN-SMITH,

                  Defendant.


     ORDER GRANTING DEFENDANT’S MOTION TO CLARIFY OR AMEND
         ORDER DENYING SUMMARY JUDGMENT (DKT. NO. 68)


      On March 14, 2019, the court issued an order denying the defendant’s

motion for summary judgment on exhaustion grounds. Dkt. No. 67. The order

indicated that it appeared the case was ready either for mediation with a

magistrate judge or trial. Id. at 12. The defendant promptly filed a motion

asking the court to clarify the order, reminding the court that in July of 2018,

it had issued an order staying discovery pending resolution of the motion for

summary judgment for failure to exhaust (dkt. no. 42)—the very motion the

court resolved on March 14. Dkt. No. 68. The defendant indicated that she had

anticipated, based on the July 2018 order, that once the court had decided the

exhaustion issue, it would set new deadlines for discovery and dispositive

motions so that the merits of the plaintiff’s complaint could be addressed. Id. at

2.




                                        1
      The defendant is correct. The court should have reviewed the docket

more carefully and realized that it had stayed discovery pending resolution of

the exhaustion-based motion. The court appreciates the defendant’s

clarification, and apologizes for its error.

      The court GRANTS the defendant’s motion to clarify or amend the March

14, 2019 order. Dkt. No. 68.

      The court CLARIFIES that the case is not yet in a mediation or trial

posture and that it will not be recruiting counsel for the plaintiff at this time.

The court will issue a scheduling order setting new deadlines for discovery and

dispositive motions.

      Dated in Milwaukee, Wisconsin this 20th day of March, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          2
